SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
1249
CAF 10-01243
PRESENT: CENTRA, J.P., FAHEY, PERADOTTO, LINDLEY, AND MARTOCHE, JJ.


IN THE MATTER OF MARY P. KELLEY,
PETITIONER-APPELLANT,

                     V                                              ORDER

KATRINA LAZORE-CAMELO, NICHOLAS J. CAMELO, JR.,
AND DIANE M. KELLEY, RESPONDENTS-RESPONDENTS.
(APPEAL NO. 1.)


JOHN T. NASCI, ROME, FOR PETITIONER-APPELLANT.

SCOTT T. GODKIN, UTICA, FOR RESPONDENT-RESPONDENT KATRINA LAZORE-
CAMELO.

JOHN G. KOSLOSKY, ATTORNEY FOR THE CHILD, UTICA, FOR ARIAH C.

ABBIE GOLDBAS, ATTORNEY FOR THE CHILD, UTICA, FOR SANTINO C.


     Appeal from an order of the Family Court, Oneida County (Brian M.
Miga, J.H.O.), entered April 12, 2010 in a proceeding pursuant to
Family Court Act article 6. The order dismissed the petition against
respondents.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:   November 10, 2011                      Patricia L. Morgan
                                                  Clerk of the Court